NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

VICTOR BRISENO-HERNANDEZ,                        No. 09-73121

               Petitioner,                       Agency No. A076-374-541

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Victor Briseno-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA acted within its discretion in denying as untimely Briseno-

Hernandez’s motion to reopen because it was filed more than 90 days after the

BIA’s final removal order, see 8 C.F.R. § 1003.2(c)(2), and he failed to establish

that he was entitled to equitable tolling of the filing deadline, see Iturribarria, 321

F.3d at 897 (deadline for filing a motion to reopen can be equitably tolled where a

petitioner acts with due diligence).

      In light of this disposition, we need not reach Briseno-Hernandez’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                            2                                    09-73121